CARL N. DUNCAN, ESQ., LLC ATTORNEY AT LAW cduncan@cnduncanlaw.com 5718 Tanglewood Drive (301) 263-0200 Bethesda, Maryland20817 Fax (301) 576-5193 August 10, 2010 Sebastian Gomez Abero, Staff Attorney U.S. Securities and Exchange Commission 1treet, N.E. (Mail Stop 4720) Washington, D.C. 20549 Re:Phyhealth Corporation Amendment No. 4 to Registration Statement on Form S-1 Filed July 13, 2010 File No. 333-163076 Dear Mr. Abero: This firm has acted as securities counsel for Phyhealth Corporation (the “Registrant”), a Delaware corporation, generally since June 2007 and specifically in connection with the registration under the Securities Act of 1933, as amended, of the Series A Convertible Preferred, Series B Convertible Preferred and the underlying shares of common stock of par value $0.0001 per share, being spun-off pursuant to the Registration Statement to shareholders of Physicians Healthcare Management Group, Inc., the parent of Registrant.Such Shares are as described in the Registration Statement filed November 13, 2009 on Form S-1 with the Securities and Exchange Commission under the Securities Act of 1933 and as amended December 13, 2009 via Pre-Effective Amendment No. 1; Pre-Effective Amendment No. 2 filed May 17, 2010; Pre-Effective Amendment No. 3 filed July 13, 2010; and Pre-Effective Amendment No. 4 (the “Registration Statement”) proposed to be distributed by the Registrant pursuant to the referenced Registration Statement, as outlined in the paragraph following. In response to the Staff’s current July 21, 2010 comment letter (the “current comment letter”), we hereby file this response to the Staff’s comments.The Staff has permitted the Company to file on EDGAR this Response Letter on a pre-filing review basis.Please note that this Response Letter (being filed today on EDGAR as correspondence) relates to Pre-Effective Amendment 4 proposed to be filed on EDGAR following your pre-filing review. This Pre-Effective Amendment No. 4 will reflect cumulative changes since P.E. No. 3 was filed July 13, 2010.This letter responds to the comments in the indicated order in the current comment letter relating to P.E. No. 3 following your pre-filing review. 1 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 For the convenience of the Staff, we have reproduced the Staff’s comments from the Comment Letter In italics.The responses to those Comments immediately follow the reproduced Staff comments.In addition to submitting this letters simultaneously herewith, we are sending you via messenger two (2) copies of this letter being filed overnight as Correspondence on EDGAR.The associated Pre-Effective Amendment No. 4 to the Form S-1 is attached and, to facilitate your review, the hard copies provided have been done on a tracked changes basis to reflect cumulative changes since the original filing. Cover Page 1. We note your response to our prior comment 1 and the footnote disclosure added to the registration fee table. Please revise the fee table so that each class of securities appears on a different line of the fee table (i.e. 10,063,936 shares of common stock; 3,240,000 shares of Series A Preferred Convertible stock; and 622,324 shares of Series B Preferred Convertible stock). Response to Comment 1: While your Comment 1 alludes to 10,063,936 Shares, that would duplicate the 3,472,713 shares that will be retained by PHYH. Subject to that adjustment, the requested disclosure has been incorporated per the following: CALCULATION OF REGISTRATION FEE (1) (2) Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Aggregate Amount of Registration Fee Common Stock, par value $0.0001 per share 6,591,223 Shares Series A Convertible Preferred 3,240,000 Shares N/A N/A N/A Series B Convertible Preferred 622,324 Shares N/A N/A N/A Represents, based on the number of shares outstanding as of November 2, 2009, upon the assumption of a 2% dividend by Phyhealth Corporation (“Phyhealth” or “Registrant”) as follows:(i) 6,591,223 shares of Phyhealth common stock on the 155,925,507 outstanding common shares of Physicians Healthcare Management Group, Inc. (“PHYH”); (ii) 3,240,000 of Registrant’s Series A Preferred Convertible shares (which are convertible into 3,240,000 common shares) on the 162,000,000 Series A Preferred Convertible shares of PHYH; (iii) 622,324 of Registrant’s Series B Preferred Convertible shares which are convertible into 24,892,941 Registrant’s common shares on the 31,116,176 Preferred B shares of PHYH; and (iv) 3,472,713 common shares (10% of Registrant’s new capitalization, fully diluted) to be retained by PHYH, currently Phyhealth’s parent. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average high and low prices of PHYH common shares, par value $0.0001 per share, as reported on Pink Sheets.com on November 6, 2009. 2 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 Prospectus Cover Page 2. Please revise the title in the prospectus cover page to state that you are registering 3,472,713 shares of common stock that will be issued to PHYH in addition to the 6,591,223 shares of common stock, 3,240,000 shares of Series A Preferred Convertible and 622,324 shares of Series B Preferred Convertible Response to Comment 2:The requested disclosure has been incorporated per the following: 6,591,, PAR VALUE $0.0, 3,240,,-OFF BY ITS PARENT, PHYSICIANS HEALTHCARE MANAGEMENT GROUP, INC.(“PHYH”), WHICH INCLUDES 3,472, Risk Factors, page 11 General 3. We note our prior comment 8 and reissue the comment in part, Please delete the sentence Such summary is not intended to be exhaustive of risks that are or may become relevant. Response to Comment 3:The requested passage has been deleted per the following: The occurrence of any of the risks or uncertainties described below could significantly and adversely affect our business, prospects, financial condition and operating results.In any event, the trading price of PHYH’s common stock (and Phyhealth, once the market expected to develop, occurs) could decline, and the investor could lose part or all of his investment. Related Party Transactions, page 29 4. Your disclosure about related party transactions with Nutmeg Group, LLC and Mr. Randall Goulding continues to refer to the "notes to the attached financial statements (Appendix F)." We are unable to find the notes to the financial statements discussing the related party transactions with Nutmeg Group, LLC and Mr. Goulding. Please tells us the page number where that disclosure appears or if the reference is not correct, delete the reference to the financial statements. 3 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 Response to Comment 4:The inaccurate reference occurred because of miscommunication between in-house personnel and the undersigned.The requested disclosure has been incorporated per the following: Nutmeg has invested a substantial amount of money in PHYH over the years. Randall Goulding until March 2009, was the investment adviser to Nutmeg. He currently controls no shares in either PHYH or Phyhealth. Since July 2009, Mr. Goulding served as outside counsel to PHYH. He introduced his brother, Dr. Richard E. Goulding, to Robert Trinka (Chairman and President) and thereafter Richard Goulding became a member of the Board of Directors of both PHYH and Phyhealth.On March 23, 2009, the SEC filed a civil suit against Nutmeg, Randall Goulding and others alleging various violations of the Investment Advisers Act of 1934, concerning how the funds to which Nutmeg served as general partner and investment adviser were managed.Neither Phyhealth nor PHYH is party to the complaint.PHYH has responded to the SEC’s third party subpoena in the matter.In addition, the court-appointed receiver, Leslie Weiss, has claimed that Randall Goulding has a conflict of interest.Ms. Weiss has made a similar claim with regard to Carl Duncan, Esq., securities counsel to both Phyhealth and PHYH and not a party to the complaint.In follow-up correspondence, Mr. Duncan asked for clarification and for the underlying basis and analysis for Ms. Weiss’s claim.However, she did not respond with such details.Accordingly, Phyhealth, PHYH, PHYH, Randall Goulding and Mr. Duncan did not (and do not believe) there is any conflict and, therefore, neither Phyhealth nor PHYH has acted to terminate either. PHYH Overview, page 31 5. Please refer to the revised disclosure on page 31. You updated the total accumulated deficit amount as of March 31, 2010 but did not change the percentage of non-cash adjustments to the total accumulated deficit amount. Please revise your disclosure accordingly. Response to Comment 5:The requested revision has been incorporated per the attached: PHYH Overview Physicians Healthcare Management Group, Inc. (“PHYH”) is a Nevada corporation located at 700 South Royal Poinciana Boulevard Suite 506, Miami, Florida 33166 (Telephone: 305-779-1760).PHYH’s business model consists of forming community health plans in partnership with local physicians, who will offer government and commercial health insurance products tailored to the needs of the local markets the plans serve. The design of PHYH’s business model integrates the major financial and reimbursement aspects of delivering healthcare, including providing its physician partners with professional liability (medical malpractice) insurance coverage through its subsidiary, Phyhealth Underwriters, Inc. (“Underwriters”) and its affiliate, Physhield Insurance Exchange, a Risk Retention Group (“Physhield”). PHYH’s overall success relies largely on the profitable management of insured risks.PHYH is a development stage company. It has not produced revenue from operations since its inception and has an accumulated deficit of $5,334,036 as of March 31, 2010. The accumulated deficit included the following transactions: 4 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 · $1,765,669 of interest expense mostly paid through issuance of stock certificates · $558,260 adjustment when the Company repurchased its common stock through notes payable which were subsequently paid off through the issuance of series B preferred stock as described in the stockholders’ equity footnote in the Physicians Healthcare Management Group, Inc. December 31, 2009 financial statements · $353,572 of stock and stock option compensation expenses Consequently, $2,677,501, or 50 percent, of the accumulated deficit is due to non-cash accounting adjustments that did not and will not require the outlay of cash by either PHYH or Phyhealth. Key Corporate Management, page 51 6. We note our prior comment 22 and reissue the comment in part. As required under Item 401(e) of Regulation S-K, please discuss for the Chairman and each of the directors the specific experience, qualifications, attributes or skills that led to the conclusion that such person should serve as a director, in light of your business and structure. Response to Comment 6:The requested revision has been incorporated per the following: Robert L. Trinka, MBA, FLMI, MHP, CIC, has been the Chairman of the Board of Directors, President and Chief Executive Officer of PHYH since it was organized in April 2005, and has been a full-time employee of PHYH since July 1, 2007.He has been a Director on the Board of Directors, President and Chief Executive Officer of Phyhealth Corporation since its inception in January 2008.He is also the Chairman of the Subscribers Advisory Committee and President of Physhield and a Director on the Board of Directors and President of Phyhealth Underwriters. Mr. Trinka has more than30 years of insurance industry executive management experience, including managing both medical malpractice (property and casualty) and healthcare insurance (life and health) and business lines.He was Vice President of Claims for Underwriter for the Professions, the attorney-in-fact for The Doctors Company, an Interinsurance Exchange, from 1977 to 1980.He performed a key role in the start-up and early development of The Doctors Company which was among the first physician-owned medical malpractice insurers, formed as a result of the California medical malpractice insurance crisis in 1975.The Doctors Company is now one of the leading medical malpractice insurers in the nation insuring more than 46,000 physicians with over $500 million in net earned premium written, and $3 billion in assets. (Financial data taken from the 2009 Annual Report of The Doctors Company, www.thedoctors.com). 5 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 Mr. Trinka was employed with John Alden Financial Corporation from 1982 to 1996 where he served in several executive positions, including Vice President of Claims, Vice President of Operations – Financial Institutions Division and Vice President – Provider Markets Division.Mr. Trinka was a member of the management team that acquired John Alden Financial Corporation (JAFCO) in October 1987 through a leveraged buy-out.Mr. Trinka remained a part of the management team when JAFCO filed an Initial Public Offering in October 1992 and subsequently became an NYSE-traded Fortune 400 corporation, eventually acquired by Fortis Corporation in 1998.Mr. Trinka played a significant role in the growth of John Alden Insurance Company and JAFCO from approximately $50 million in annual premium to a national company insuring 2 million people under its small business health insurance programs with over $2 billion in annual premium and $6 billion in assets; he was responsible for company operations in Los Angeles, California; New York, New York; and the Miami Headquarters, managing over 100 professional, technical and managerial employees.From 1993 to 1996, he led that Company’s Provider Markets Division, which was responsible for developing products and services aimed at the physician market.He led the development and growth of the provider excess loss reinsurance product line which became the industry leader with over $25 million in annual reinsurance premium. Mr. Trinka was employed from 1996 to 2000 as Vice President of McKenna & Associates, a subsidiary of The Sullivan Group (www.gjs.com), a California based privately held national insurance brokerage specializing in products and services for the healthcare industry.He was employed by Aon Risk Services from 2000 to 2002 following Aon’s acquisition of McKenna & Associates.Aon Corporation (www.aon.com) (trading symbol AOC) is the second largest insurance brokerage and consulting firm in the world.In 2002, Mr. Trinka founded Healthcare Risk Partners, Inc., a licensed healthcare insurance agency, and continues to serve as President of that company which specializes in medical stop loss programs for hospitals and other employers who self-insure their employee medical benefit programs. Healthcare Risk Partners also provides insurance consulting services, including the formation of Uniphyd Corporation in 2002, an HMO development company.As a consultant, Mr. Trinka served as the non-employee Chairman and CEO of Uniphyd Corporation until April 2005. Mr. Trinka is has been a licensed insurance General Lines Agent from 1996 to the present (State of Florida License #A268244).He is a Certified Insurance Counselor, a designation awarded by the National Alliance for Insurance Education & Research (www.TheNationalAlliance.com) and is an active member in the Society of Certified Insurance Counselors.Mr. Trinka holds a Masters degree in Business Administration (MBA) from the University of Miami, Coral Gables, Florida.He has earned the additional industry designations of Fellow in the Life Insurance Office Management Association (FLMI), as well as Managed Healthcare Professional (MHP) from America’s Health Insurance Plans (www.ahip.com) 6 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 Mr. Trinka’s extensive background incorporating most aspects of the insurance industry, his experience with building businesses and forming companies, his corporate management experience in both public and private corporations large and small, and his professional education coupled with 35 years of business experience qualify him for the positions he holds with PHYH, Phyhealth Corporation and its subsidiaries, as well as Physhield Insurance Exchange. Fidel R. Rodriguez, MBA, FLMI, has been a Director on the Board of Directors, Treasurer, Vice President & Chief Operating Officer of PHYH since it was organized in April 2005 and a full-time employee from July 1, 2007.He has held the same positions with Phyhealth Corporation since its inception in January 2008.He is also a Member of the Subscribers Advisory Committee, Treasurer and Secretary of Physhield, and a Director on the Board of Directors, Treasurer and Secretary of Phyhealth Underwriters. Mr. Rodriguez has 20 years of information technology (IT) management experience in the health insurance, financial, software development, call center and telecommunications industries.He was employed from 1983 to 1999 with John Alden Life Insurance Company (JAFCO), a NYSE-traded, Fortune 400 Company where he held several management information systems (MIS), operations and IT management positions. Mr. Rodriguez served as the Director of MIS from 1987 to 1995 for JAFCO’s Financial Institutions Division, responsible for the technology selection, application and implementation of information systems to process transactions for 350,000 annuity owners totaling $6 billion in assets. From 1995 to 1999, Mr. Rodriguez served as Director of the Provider Data Management Division, a 150 employee division responsible for managing the contract and utilization data necessary to pay the 80,000 healthcare providers in JAFCO’s contracted national provider network. Mr. Rodriguez was the Director of Client Services for Cellit Technologies from 1999 to 2001 where he managed a 30 employee division responsible for the installation of call center software at customer locations in the U.S., South Africa, India, China and Brazil.Miami-based Cellit Technologies was a start-up private company that developed a comprehensive call center software, and grew to 250 employees and $12,000,000 in annual revenue prior to its being acquired by Devox Communications Corporation, then the call center software market leader. Mr. Rodriguez holds a Bachelor of Science degree from Excelsior College and a Masters degree in Business Administration with a concentration in MIS from Bellevue University.He has earned the insurance industry designation of Fellow in the Life Insurance Office Management Association and is a Microsoft Certified Systems Engineer (MCSE) as well as Certified Database Administrator (MCDBA) Mr Rodriguez has broad operations management and information technology knowledge and experience directly applicable to his position with the Company.He brings specific expertise in systems engineering, project management, process design, total quality management as well as significant knowledge and experience with leading start-up, rapid growth organizations. 7 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 Richard E. Goulding, MD has been a Director on the Board of Directors and Secretary of PHYH since it was organized in April 2005.He has held the same positions with Phyhealth Corporation from its inception in January 2008.Dr. Goulding is the Medical Director for Physhield Insurance Exchange, is a Member of the Physhield Subscribers Advisory Committee and a Director of Directors of Phyhealth Underwriters. Dr. Goulding has been an independent investor, businessman and physician from 1999 to the present.He was in private medical practice as an Otolaryngologist, Board Certified by the American Academy of Otolaryngology and a Head, Neck and Facial Plastic and Reconstructive Surgeon Board Certified by the American Academy of Facial Plastic & Reconstructive Surgery from 1984 to 1999.Dr. Goulding was the Chief Resident Otolaryngology/Head & Neck Surgery/Facial Plastic Surgery at the University of Miami-Jackson Memorial Hospital and Chief of Otolaryngology at Holmes Regional Medical Center, Melbourne, Florida.He holds a Bachelor of Science degree from the University of Florida and a Doctor of Medicine degree from Loyola University. Having been a minority share holder of OMNI healthcare in Melbourne, Florida, Dr. Goulding is keenly aware of the peculiar problems associated with physicians as they are embracing a dismal economic future with regards to third party payments and related health and payment issues. As an author and public speaker, he is highly conversant with Phyhealth’s unusual health care model.He is the author of “A Comprehensive Health Care Model”, which has been submitted to JAMA.Dr. Goulding's standing to the medical community and involvement in the medical field, coupled with his demonstrated unique and disciplined insights into the practical application of health care, makes him uniquely qualified to be a member of the Phyhealth Board of Directors and made him an invaluable member of the Board, providing the medical practice input and balance which might otherwise be lacking. Selected Financial Data, page 53 7. We note your revised disclosure in response to prior comment 26. The net loss per share amount for the fiscal year ended December 31, 2008 does not appear to agree to the amount in the historical financial statements of PHYH. Also, it appears that the net loss per share calculation for the fiscal year ended December 31, 2005 should be $(0.03) per share. Please revise your filing accordingly. Response to Comment 7:The requested revision has been incorporated per the following: 8 Jeffrey P. Riedler Assistant Director U.S. Securities and Exchange Commission August 10, 2010 SELECTED FINANCIAL DATA The following table sets forth certain financial data for PHYH. The selected financial data should be read in conjunction with PHYH’s “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements of PHYH and notes thereto.The selected financial data for the three months ended March 31, 2010 and for the years ended December 31, 2009 through 2006 and for the period February 14, 2005 (inception) to December 31, 2005, have been derived from PHYH’s audited and unaudited consolidated financial statements.(See Appendix F). For the three Months ended 3/31/10 Year Ended 12/31/09 Year Ended 12/31/08 Year Ended 12/31/07 Year Ended 12/31/06 2/14/2005 (Inception) to12/31/05 Income Statement Data: Revenue $
